Case 4:19-cv-00046-JHM-HBB Document 1 Filed 05/06/19 Page 1 of 6 PageID #: 1




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                               OWENSBORO DIVISION
                               CIVIL ACTION NO. ____
                                  Filed Electronically

In re: 450 Skeese Road, Big Clifty, KY 42712
                                                                               4:19CV-00046-JHM

UNITED STATES OF AMERICA                                                        PLAINTIFF

VS.

KELLEY RENEA HIGDON
Serve via Certified Mail:              450 Skeese Road
                                       Big Clifty, KY 42712

UNKNOWN SPOUSE OF
KELLEY RENEA HIGDON                                                             DEFENDANTS
Serve via Appointment of
Warning Order Attorney



                                           COMPLAINT

                                              ********


       Comes now the Plaintiff, the United States of America, by and through counsel, and for its

Complaint and cause of action against the Defendants states as follows:

       1. This real estate foreclosure action is brought by the United States of America, on behalf

           of its Department of Agriculture, Rural Housing Service (“RHS”) a/k/a Rural

           Development (“RD”), pursuant to Title 28, United States Code, § 1345.

       2. This Court has jurisdiction over this matter under 28 U.S.C. § 1345 because this action

           is commenced by the United States of America. Venue is proper in the District Court

           of the Western District of Kentucky under 28 U.S.C. § 1391 as Defendants reside in

           this District, and the property in question is situated in this District.


                                                   1
Case 4:19-cv-00046-JHM-HBB Document 1 Filed 05/06/19 Page 2 of 6 PageID #: 2




     3. On or about December 22, 2008, Kelley Renea Higdon (“Defendant”), for value

        received, executed and delivered to RHS a promissory note (hereinafter “Note”) in the

        principal amount of $114,150.00, bearing interest at the rate of 5.3750 percent per

        annum, the Note calling for monthly payments of principal and interest. A copy of the

        Note is attached hereto marked Exhibit A, and is hereby incorporated by reference as

        if set forth at length herein.

     4. Contemporaneously with the execution of the Note, Defendant executed,

        acknowledged and delivered to RHS a real estate mortgage (hereinafter “Mortgage”),

        which was recorded on December 23, 2008, in Mortgage Book 18B, Page 141, in the

        Commonwealth of Kentucky, Grayson County Clerk’s Office.                 In and by this

        Mortgage, Defendant, granted to RHS a first mortgage lien against the therein-

        described real property (the “Property”) located in Grayson County, Kentucky. A copy

        of the Mortgage is attached hereto marked Exhibit B, and is hereby incorporated by

        reference as if set forth at length herein.

     5. Contemporaneously with the execution of the Note and Mortgage, Defendant executed,

        acknowledged and delivered to RHS a Subsidy Repayment Agreement (hereinafter

        “Subsidy Agreement”). A copy of the Subsidy Agreement is attached hereto marked

        Exhibit C, and is hereby incorporated by reference as if set forth at length herein.

     6. By virtue of all of the foregoing, the real property which is the subject of this mortgage

        foreclosure action consists of a tract of land located in Grayson County, Kentucky, and

        more particularly described as follows:




                                               2
Case 4:19-cv-00046-JHM-HBB Document 1 Filed 05/06/19 Page 3 of 6 PageID #: 3




                A certain parcel of land being in Grayson County, KY on the east
                side of Skees (Skeese) Road, .4 miles south of Hwy 720, southeast of
                Big Clifty, KY and being more particularly described as follows:

                Beginning at a 5/8” rebar found (30’ from center) on the southeast
                side of Skees (Skeese) Rd. and being a corner to the parent tract and
                N. Higdon (250/564); thence with the south side of said road N 15°
                49’ 50” E 250.00 feet, to a rebar set; thence leaving Skees (Skeese)
                Rd. and severing the parent tract, S 60° 36’ 10” E 173.48 feet, to a
                rebar set; thence S 5° 49’ 57” W 219.97 feet, to a rebar set in the line
                of N. Higdon and the parent tract; thence with Higdon N 72° 08’
                30” W 206.96 feet, to the beginning and containing 1.0 acres as per
                survey by Larry J. Johnson KY PLS 3211. Field work completed
                on 9-25-2008. Class A Survey. Unadjusted field closure exceeds 1’
                in 10,000’.

                The above described parcel is subject to any easements and/or
                restrictions either of record or implied.

                Being the same property conveyed from Taylor Miller and Janice
                Miller, his wife, to Kelley R. Higdon, single, by Deed dated the 30 th
                day of September, 2008, and recorded in Deed Book 286, Page 519,
                records of the Grayson County Clerk’s Office.


     7. Defendants have failed and continue to fail to make payments of principal and interest

        due in accordance with the terms and conditions of the Note and Mortgage and are

        therefore in default.

     8. Paragraph 22 of the Mortgage provides that if default occurs in the performance or

        discharge of any obligation of the Mortgage, then the United States, acting through

        RHS, shall have the right to accelerate and declare the entire amount of all unpaid

        principal together with all accrued and accruing interest to be immediately due and

        payable and to bring an action to enforce the Mortgage, including the foreclosure of the

        lien thereof. Because of the Default of Defendants, as set forth above, RHS caused a

        Notice of Acceleration of Indebtedness and Demand for Payment to be issued to said




                                             3
Case 4:19-cv-00046-JHM-HBB Document 1 Filed 05/06/19 Page 4 of 6 PageID #: 4




        Defendants declaring the entire indebtedness due upon the Note and Mortgage to be

        immediately due and payable, which demand has been refused.

     9. Paragraph 1 of the Subsidy Agreement provides that subsidy received in accordance

        with a loan under §502 of the Housing Act of 1949 is repayable to the Government

        upon the disposition or non-occupancy of the security property.

     10. The unpaid principal balance on the Mortgage and Note is $117,863.90 with accrued

        interest of $10,171.05 through April 30, 2019, together with a total subsidy granted of

        $10,642.20 late charges in the amount of $89.76, and fees assessed of $2,713.28, for a

        total unpaid balance due of $141,480.19, as of April 30, 2019. An Affidavit of Proof

        of Statement of Account signed by RD, Foreclosure Representative, Kimberly

        Williamson, is attached hereto and marked Exhibit D, and is hereby incorporated by

        reference as if set forth at length herein.

     11. Included within the balance set out in Paragraph 10 above, the portion of the debt

        attributable to the Mortgage secured by the real estate collateral is the principal sum of

        $117,863.90, with interest accrued thereon of $10,171.05 through April 30, 2019.

        Interest is accruing on the unpaid principal balance at a rate of $17.7464 per day after

        April 30, 2019.

     12. Whether Defendant Kelley Renea Higdon is married is unknown to the Plaintiff. To

        the extent that the Defendant, Kelley Renea Higdon, is married, the Unknown Spouse

        of Kelley Renea Higdon, if any, may be vested with a spousal interest in the property.

        Said spousal interest is junior in rank and subordinate in priority to the first mortgage

        lien on the Property in favor of RHS. RHS is entitled to a foreclosure sale of the

        Property free and clear of any interest therein or claim thereon in favor of Defendant,



                                               4
Case 4:19-cv-00046-JHM-HBB Document 1 Filed 05/06/19 Page 5 of 6 PageID #: 5




        said Unknown Spouse, and the Plaintiff calls upon them to come forth and assert their

        claim or their interest in the Property or be forever barred.

     13. The Property is indivisible and cannot be divided without materially impairing its value

        and the value of RHS’s lien thereon.

     14. The lien on the Property in favor of RHS by virtue of the Mortgage is first, prior and

        superior to all other claims, interests and liens in and to the Property except for liens

        securing the payment of ad valorem property taxes.

     15. There are no other individuals or entities purporting to have an interest in the Property

        known to the Plaintiff.

     WHEREFORE, Plaintiff, the United States of America, on behalf of RHS, demands relief

     as follows:

            a. That RHS be awarded a judgment against the interest of the Defendant(s) in the

                   Property in the principal amount of $117,863.90, plus interest in the amount of

                   $10,171.05, as of April 30, 2019, together with a total subsidy granted of

                   $10,642.20, late charges of $89.76, and fees assessed of $2,713.28, for a total

                   unpaid balance of $141,480.19, as of April 30, 2019, with interest accruing at

                   the daily rate of $17.7464 from April 30, 2019, until the date of entry of

                   Judgment, and interest thereafter accruing according to law, plus costs,

                   disbursements, attorney’s fees, and expenses.

            b. That RHS be adjudged a lien on the Property, prior and superior to any and all

                   other liens, claims, interests, and demands, except liens for unpaid real estate

                   and ad valorem taxes; and for an Order of Sale of the Property in accordance

                   with Title 28 U.S.C. §§ 2001-2003; that the Property be sold free and clear of

                                                5
Case 4:19-cv-00046-JHM-HBB Document 1 Filed 05/06/19 Page 6 of 6 PageID #: 6




              any and all liens and claims for any and all parties to this action, except for real

              estate restrictions and easements of record, and liens for any city, state, county,

              or school ad valorem taxes which may be due and payable at the time of sale;

              and free and clear of any rider equity redemption; and that the proceeds from

              the sale be applied first to the costs of this action, second to the debt, interest,

              costs and fees due to the Plaintiff, with the balance remaining to be distributed

              to the parties as their liens or interests may appear;

           c. That the Property be adjudged indivisible and sold as a whole;

           d. That the Defendants be required to answer and set up their respective liens,

              claims, or interests in and to the Property, if any, or be forever barred, and that

              the foreclosure sale of the Property be free and clear of all such liens, claims

              and interests;

           e. For any and all other lawful relief to which Plaintiff may appear properly

              entitled.



                                                  Respectfully Submitted,



                                                  By: /s/ A. George Mason, Jr.
                                                  Attorney for the Plaintiff
                                                  George Mason Law Firm, PSC
                                                  3070 Lakecrest Circle
                                                  Suite 400, PMB 278
                                                  Lexington, KY 40513
                                                  Phone: (859) 224-8277
                                                  Fax: (859) 296-2998

          THIS COMMUNICATION FROM A DEBT COLLECTOR IS
        AN ATTEMPT TO COLLECT A DEBT AND ANY INFORMATION
             OBTAINED WILL BE USED FOR THAT PURPOSE

                                             6
                 Case 4:19-cv-00046-JHM-HBB Document 1-1 Filed 05/06/19 Page 1 of 2 PageID #: 7
JS 44 (Rev. 08/16)                                                         CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                             DEFENDANTS
UNITED STATES OF AMERICA                                                                                    Kelley Renea Higdon, et al


    (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant               GRAYSON
                                  (EXCEPT IN U.S. PLAINTIFF CASES)                                                                   (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                              NOTE:      IN LAND CONDEMNATION CASES, USE THE LOCATION OF
                                                                                                                         THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Firm Name, Address, and Telephone Number)                                                   Attorneys (If Known)
GEORGE MASON LAW FIRM, PSC
3070 Lakecrest Circle, Suite 400, PMB 278, Lexington, KY 40513
859-224-8277

II. BASIS OF JURISDICTION (Place an “X” in One Box Only)                                         III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
                                                                                                          (For Diversity Cases Only)                                         and One Box for Defendant)
’ 1    U.S. Government                ’ 3     Federal Question                                                                     PTF        DEF                                           PTF      DEF
         Plaintiff                              (U.S. Government Not a Party)                        Citizen of This State         ’ 1        ’ 1       Incorporated or Principal Place      ’ 4      ’ 4
                                                                                                                                                          of Business In This State

’ 2    U.S. Government                ’ 4     Diversity                                              Citizen of Another State          ’ 2     ’    2   Incorporated and Principal Place    ’ 5     ’ 5
         Defendant                              (Indicate Citizenship of Parties in Item III)                                                              of Business In Another State

                                                                                                     Citizen or Subject of a           ’ 3     ’    3   Foreign Nation                      ’ 6     ’ 6
                                                                                                       Foreign Country
IV. NATURE OF SUIT (Place an “X” in One Box Only)                                                                                        Click here for: Nature of Suit Code Descriptions.
           CONTRACT                                             TORTS                                  FORFEITURE/PENALTY                          BANKRUPTCY                    OTHER STATUTES
’   110 Insurance                        PERSONAL INJURY                PERSONAL INJURY              ’ 625 Drug Related Seizure          ’ 422 Appeal 28 USC 158            ’ 375 False Claims Act
’   120 Marine                       ’   310 Airplane                 ’ 365 Personal Injury -              of Property 21 USC 881        ’ 423 Withdrawal                   ’ 376 Qui Tam (31 USC
’   130 Miller Act                   ’   315 Airplane Product               Product Liability        ’ 690 Other                               28 USC 157                         3729(a))
’   140 Negotiable Instrument                 Liability               ’ 367 Health Care/                                                                                    ’ 400 State Reapportionment
’   150 Recovery of Overpayment      ’   320 Assault, Libel &               Pharmaceutical                                                 PROPERTY RIGHTS                  ’ 410 Antitrust
        & Enforcement of Judgment             Slander                       Personal Injury                                              ’ 820 Copyrights                   ’ 430 Banks and Banking
’   151 Medicare Act                 ’   330 Federal Employers’             Product Liability                                            ’ 830 Patent                       ’ 450 Commerce
’   152 Recovery of Defaulted                 Liability               ’ 368 Asbestos Personal                                            ’ 840 Trademark                    ’ 460 Deportation
        Student Loans                ’   340 Marine                         Injury Product                                                                                  ’ 470 Racketeer Influenced and
        (Excludes Veterans)          ’   345 Marine Product                 Liability                            LABOR                       SOCIAL SECURITY                      Corrupt Organizations
’   153 Recovery of Overpayment               Liability                PERSONAL PROPERTY             ’ 710 Fair Labor Standards          ’   861 HIA (1395ff)               ’ 480 Consumer Credit
        of Veteran’s Benefits        ’   350 Motor Vehicle            ’ 370 Other Fraud                     Act                          ’   862 Black Lung (923)           ’ 490 Cable/Sat TV
’   160 Stockholders’ Suits          ’   355 Motor Vehicle            ’ 371 Truth in Lending         ’ 720 Labor/Management              ’   863 DIWC/DIWW (405(g))         ’ 850 Securities/Commodities/
’   190 Other Contract                       Product Liability        ’ 380 Other Personal                  Relations                    ’   864 SSID Title XVI                   Exchange
’   195 Contract Product Liability   ’   360 Other Personal                 Property Damage          ’ 740 Railway Labor Act             ’   865 RSI (405(g))               ’ 890 Other Statutory Actions
’   196 Franchise                            Injury                   ’ 385 Property Damage          ’ 751 Family and Medical                                               ’ 891 Agricultural Acts
                                     ’   362 Personal Injury -              Product Liability               Leave Act                                                       ’ 893 Environmental Matters
                                             Medical Malpractice                                     ’ 790 Other Labor Litigation                                           ’ 895 Freedom of Information
        REAL PROPERTY                      CIVIL RIGHTS                PRISONER PETITIONS            ’ 791 Employee Retirement             FEDERAL TAX SUITS                      Act
’   210 Land Condemnation            ’   440 Other Civil Rights         Habeas Corpus:                     Income Security Act           ’ 870 Taxes (U.S. Plaintiff        ’ 896 Arbitration
’   220 Foreclosure                  ’   441 Voting                   ’ 463 Alien Detainee                                                      or Defendant)               ’ 899 Administrative Procedure
’   230 Rent Lease & Ejectment       ’   442 Employment               ’ 510 Motions to Vacate                                            ’ 871 IRS—Third Party                    Act/Review or Appeal of
’   240 Torts to Land                ’   443 Housing/                       Sentence                                                            26 USC 7609                       Agency Decision
’   245 Tort Product Liability               Accommodations           ’ 530 General                                                                                         ’ 950 Constitutionality of
’   290 All Other Real Property      ’   445 Amer. w/Disabilities -   ’ 535 Death Penalty                  IMMIGRATION                                                            State Statutes
                                             Employment                 Other:                       ’ 462 Naturalization Application
                                     ’   446 Amer. w/Disabilities -   ’ 540 Mandamus & Other         ’ 465 Other Immigration
                                             Other                    ’ 550 Civil Rights                   Actions
                                     ’   448 Education                ’ 555 Prison Condition
                                                                      ’ 560 Civil Detainee -
                                                                            Conditions of
                                                                            Confinement
V. ORIGIN (Place an “X” in One Box Only)
’ 1 Original             ’ 2 Removed from                 ’ 3         Remanded from             ’ 4 Reinstated or       ’ 5 Transferred from     ’ 6 Multidistrict                   ’ 8 Multidistrict
    Proceeding               State Court                              Appellate Court               Reopened                Another District             Litigation -                    Litigation -
                                                                                                                        (specify)                        Transfer                        Direct File
                                          Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                           28 U.S.C. 1345
VI. CAUSE OF ACTION Brief description of cause:
                                           USDA RURAL HOUSING SERVICE FORECLOSURE
VII. REQUESTED IN     ’ CHECK IF THIS IS A CLASS ACTION                                                 DEMAND $                                    CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER RULE 23, F.R.Cv.P.                                                         141,480.19                                JURY DEMAND:         ’ Yes     ’ No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                             DOCKET NUMBER
DATE                                                                     SIGNATURE OF ATTORNEY OF RECORD
05/06/2019                                                              /S/ A. GEORGE MASON, JR.
FOR OFFICE USE ONLY

    RECEIPT #                     AMOUNT                                     APPLYING IFP                                      JUDGE                           MAG. JUDGE

                 Print                               Save As...                                                                                                                   Reset
               Case 4:19-cv-00046-JHM-HBB Document 1-1 Filed 05/06/19 Page 2 of 2 PageID #: 8
JS 44 Reverse (Rev. 08/16)


                     INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
                                                               Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)    Plaintiffs-Defendants. Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
         only the full name or standard abbreviations. If the plaintiff or defendant is an official within a government agency, identify first the agency and
         then the official, giving both name and title.
  (b)    County of Residence. For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
         time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing. (NOTE: In land
         condemnation cases, the county of residence of the "defendant" is the location of the tract of land involved.)
  (c)    Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
         in this section "(see attachment)".

II.      Jurisdiction. The basis of jurisdiction is set forth under Rule 8(a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
         in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.
         United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
         United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box.
         Federal question. (3) This refers to suits under 28 U.S.C. 1331, where jurisdiction arises under the Constitution of the United States, an amendment
         to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S. is a party, the U.S. plaintiff or defendant code takes
         precedence, and box 1 or 2 should be marked.
         Diversity of citizenship. (4) This refers to suits under 28 U.S.C. 1332, where parties are citizens of different states. When Box 4 is checked, the
         citizenship of the different parties must be checked. (See Section III below; NOTE: federal question actions take precedence over diversity
         cases.)

III.     Residence (citizenship) of Principal Parties. This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
         section for each principal party.

IV.      Nature of Suit. Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suit code
         that is most applicable. Click here for: Nature of Suit Code Descriptions.


V.       Origin. Place an "X" in one of the seven boxes.
         Original Proceedings. (1) Cases which originate in the United States district courts.
         Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
         When the petition for removal is granted, check this box.
         Remanded from Appellate Court. (3) Check this box for cases remanded to the district court for further action. Use the date of remand as the filing
         date.
         Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
         Transferred from Another District. (5) For cases transferred under Title 28 U.S.C. Section 1404(a). Do not use this for within district transfers or
         multidistrict litigation transfers.
         Multidistrict Litigation – Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C.
         Section 1407.
         Multidistrict Litigation – Direct File. (8) Check this box when a multidistrict case is filed in the same district as the Master MDL docket.
         PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7. Origin Code 7 was used for historical records and is no longer relevant due to
         changes in statue.

VI.      Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
         statutes unless diversity. Example: U.S. Civil Statute: 47 USC 553 Brief Description: Unauthorized reception of cable service

VII.     Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cv.P.
         Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
         Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded.

VIII. Related Cases. This section of the JS 44 is used to reference related pending cases, if any. If there are related pending cases, insert the docket
      numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet.
Case 4:19-cv-00046-JHM-HBB Document 1-2 Filed 05/06/19 Page 1 of 3 PageID #: 9




                                                                       EXHIBIT
                                                                           A
Case 4:19-cv-00046-JHM-HBB Document 1-2 Filed 05/06/19 Page 2 of 3 PageID #: 10
Case 4:19-cv-00046-JHM-HBB Document 1-2 Filed 05/06/19 Page 3 of 3 PageID #: 11
Case 4:19-cv-00046-JHM-HBB Document 1-3 Filed 05/06/19 Page 1 of 7 PageID #: 12




                                                   EXHIBIT
                                                       B
Case 4:19-cv-00046-JHM-HBB Document 1-3 Filed 05/06/19 Page 2 of 7 PageID #: 13
Case 4:19-cv-00046-JHM-HBB Document 1-3 Filed 05/06/19 Page 3 of 7 PageID #: 14
Case 4:19-cv-00046-JHM-HBB Document 1-3 Filed 05/06/19 Page 4 of 7 PageID #: 15
Case 4:19-cv-00046-JHM-HBB Document 1-3 Filed 05/06/19 Page 5 of 7 PageID #: 16
Case 4:19-cv-00046-JHM-HBB Document 1-3 Filed 05/06/19 Page 6 of 7 PageID #: 17
Case 4:19-cv-00046-JHM-HBB Document 1-3 Filed 05/06/19 Page 7 of 7 PageID #: 18
Case 4:19-cv-00046-JHM-HBB Document 1-4 Filed 05/06/19 Page 1 of 2 PageID #: 19



                                                            EXHIBIT
                                                                C
Case 4:19-cv-00046-JHM-HBB Document 1-4 Filed 05/06/19 Page 2 of 2 PageID #: 20
Case 4:19-cv-00046-JHM-HBB Document 1-5 Filed 05/06/19 Page 1 of 1 PageID #: 21




                                                           EXHIBIT
                                                               D
